DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/03/2021, Applicant, on 08/03/2021.
Status of Claims
Claims 1-20 are currently amended. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim Objection
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner removes the objections to claims 4 and 13.

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 14-15 “Applicant submits that the claim of the Present Application is similar in substance as the Federal Circuit case of McRO, Inc. v. Bandai Namco Games America Inc., and should be analyzed based on the holdings of this case. The claims in McRO were directed to a process for animating lips in a three-dimensional model according to a specific process. McRO held that "the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under § 101." (McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016).) The Court noted that the claim language "is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type." (Id. at 1314.) The court also noted that, "[b]y incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques." (Id. at 1316.) 
Similar to McRO, amended claims 1, 8, and 15 use a combined order of specific rules applied to create a desired result. Specifically, claims 1, 8, and   15 each recite, "[determining/determine], based on analyzing a risk level of the request with respect to 
The examiner respectfully disagrees.
"As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of 
The current claims, on the other hand, are not rules that enable the automation of specific tasks that previously could not be automated or limitations necessarily rooted in computer technology. The idea of " selecting approvers following an asset access request and sending an approval access request to one or more approvers " is an abstract idea because it is an idea that was similar to previously identified abstract ideas of organizing human activities. Therefore, unlike McRo claims and similar to Alice, the current claims themselves are not a set of rules that enable the automation of the specific tasks in a computer in order to either improve an existing technology or root the claims in a computer technology because they are merely manual steps that are linked to a computer in order to automate an existing manual process. The automation of a manual process was found not to be significantly more limitation. Therefore, the claims do not contain significantly more limitation because they do not improve on pre-existing technology.
2) Regarding applicant’s arguments on page 15 “However, arguendo, even if amended claims 1, 8, and 15 recite abstract ideas, the Applicant respectfully submits that amended claims 1, 8, and 15 are integrated into a practical application. The "2019 Revised Patent Subject Matter Eligibility Guidance" (FR Doc. 2018- 28282, hereinafter the "2019 Guidance") emphasizes preemption as a crucial factor to consider when determining patent eligibility under 35 USC 101. In this instance, claims 1, 8, and 15 are not "a drafting effort designed to monopolize the judicial 
Thus, amended claims 1, 8, and 15 simply cannot be said to "monopolize the judicial exception," as amended claims 1, 8, and 15 are highly specific. Accordingly, claims 1, 8, and 15 are limited such that, even assuming, for the sake of the argument alone, claims 1, 8, and 15 are directed to a judicial exception, claims 1, 8, and 15 are not an attempt to "monopolize the judicial exception."”
The examiner respectfully disagrees.
In Example 34 an inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.” The Federal Circuit also determined that the claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the 
The Examiner does not see any technical improvements in the claims. Thus, the present claims are distinguished from Example 34.
Further, in Example 42  The combination of additional elements integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  
The claim as a whole integrates the certain method of organizing human activity into a practical application which is different from the present claims in lights of the 101 rejection provided in the present office action.
In conclusion, the Examiner maintains the rejections of the pending claims under 35 U.S.C. 101. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claim 8) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module. The specification explains what these modules are doing (function) but does not give any structures to these modules as far as what these modules are. Please see paragraphs 0019-0020 and 0024-0034.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to be integrated in a practical application or amounting to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of selecting approvers following an asset access request and sending an approval access request to one or more approvers. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method, the method comprising: receiving a request; analyzing the request; determining, based on analyzing a risk level of the request with respect to predetermined risk factors of the request, a minimum number of approval points required to approve the request; based on analyzing the request retrieve information regarding a first 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above fall within the Certain Method of Organizing Human Activities grouping, and specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claims recite an abstract idea.
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-14, and 16-20 recite certain methods of organizing human activity because the claimed elements describe a process for allocating approvers to a request. As a result, claims 2-7, 9-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A dynamic approval system comprising: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module; a computing processor; and a memory coupled to the computing processor”, and claim 15 further recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein to process natural language text” when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A 
Claims 2-7, 9-14, and 16-20 do not include additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “dynamic approval system”, “plurality of connected computing devices”, “requester terminal”, “with a natural language processor”, “communicating with an information system external to the dynamic approval system”, and “an approver terminal”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A dynamic approval system comprising: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module; a computing processor; and a memory coupled to the computing processor”, and claim 15 further recites “A computer program 
Claims 2-7, 9-14, and 16-20 do not include additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 08/03/2021 do not make the claims eligible under 35 USC § 101.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623